Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing her claim for death benefits. The decedent collapsed and died in the ditch which he was digging on his first day at work for the employer. No autopsy was performed and the cause of death was given on the death certificate as cerebral thrombosis. The claimant’s medical witness testified that he assumed a pre-existing arteriosclerosis and in his opinion the work decedent was performing contributed to and caused death. The medical examiner who signed the death certificate testified that the work the decedent was performing had nothing to do with his death. The board was presented with a conflict in the medical testimony and such a conflict presents a question of fact for it to resolve. We may not say as a matter of law that the board erred in its determination. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.